File No . 33-44254 811-6490 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 48 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 48 [X] (Check appropriate box or boxes.) Dreyfus Premier Investment Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on March 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Diversified International Fund Ticker symbol: Class A: DFPAX Class C: DFPCX Class I: DFPIX PROSPECTUS March 1, 2009 Contents The Fund Goal and Approach 1 Main Risks 8 Past Performance 11 Expenses 12 Management 13 Financial Highlights 15 Your Investment Shareholder Guide 16 Distributions and Taxes 28 Services for Fund Investors 29 For More Information See back cover. Dreyfus Diversified International Fund The Fund GOAL AND APPROACH The fund seeks long-term capital appreciation. The funds investment objective is a fundamental policy which cannot be changed without the approval of a majority of the funds outstanding voting shares. To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation (Dreyfus) or its affiliates, referred to as underlying funds, that invest primarily in stocks issued by foreign companies. Foreign companies are those companies (i) that are organized under the laws of a foreign country; (ii) whose principal trading market is in a foreign country; or (iii) that have a majority of their assets, or that derive a significant portion of their revenue or profits from businesses, investments or sales, outside the United States. The fund is designed to provide diversification within the international asset class by investing the majority of its assets in the underlying funds. The underlying funds are selected by a Dreyfus investment committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. Dreyfus seeks to diversify the funds investments in terms of market capitalization (by including underlying funds that focus on investing in large, mid or small cap companies), by investment style (by including underlying funds that focus on growth or value stocks) and by geographic region (by including underlying funds that focus on developed or emerging markets). The Dreyfus investment committee determines the underlying funds and sets the target allocations. The underlying funds and the funds targets and ranges (expressed as a percentage of the funds investable assets) for allocating its assets among the underlying funds as of the date of this prospectus were as follows: Underlying Funds Target Ranges Dreyfus International Equity Fund 20% 10% to 40% International Stock Fund 20% 10% to 40% Dreyfus International Value Fund 20% 10% to 40% Dreyfus/Newton International Equity Fund 20% 10% to 40% Dreyfus International Small Cap Fund 10% 0% to 20% Emerging Markets Opportunity Fund 10% 0% to 20% The underlying funds and their target weightings have been selected for investment over longer time periods, but may be changed without shareholder approval or prior notice. The target weightings will deviate over the short term because of market movements and fund cash flows. The target weightings do not reflect the funds working cash balance a portion of the funds portfolio will be held in cash due to purchase and redemption activity and other short term cash needs. The Dreyfus investment committee will rebalance the funds investments in the underlying funds at least annually, but may do so more often in response to market conditions. Any changes to the underlying funds or allocation weightings may be 1 implemented over a reasonable period of time so as to minimize disruptive effects and added costs to the underlying funds. To the extent an underlying fund offers multiple classes of shares, the fund will purchase shares of the class with the lowest expense ratio and without a sales load. Description of the Underlying Funds The fund pursues its goal by investing in a mix of underlying funds, which in turn may invest directly in securities as described below. Although the fund has no intention of investing directly in securities, it is permitted to so invest. ***** Dreyfus International Equity Fund The fund seeks long-term growth of capital. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of companies that are located in the foreign countries represented in the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE ® ) Index and Canada. The funds equity investments may include common stocks, preferred stocks and convertible securities, including those purchased in initial public offerings (IPOs) or shortly thereafter. The fund also may invest up to 20% of its net assets in high grade fixed-income securities (i.e., rated A or better or the unrated equivalent) of any maturity or duration. The fund intends to invest in a broad range of (and in any case at least five different) countries. The fund is not required to invest in every country represented in, or to match the country weightings of, the EAFE Index. The fund may invest up to 25% of its assets in securities of issuers located in emerging market countries, but no more than 5% of its assets may be invested in issuers located in any one emerging market country. The fund invests in stocks that appear to be undervalued (as measured by their price/earnings ratios) and that may have value and/or growth characteristics. The portfolio managers employ a bottom-up investment approach which emphasizes individual stock selection. Stock selection. The portfolio managers use proprietary quantitative models and traditional qualitative analysis to identify attractive stocks with low relative price multiples and positive trends in earnings forecasts. Country allocations . The portfolio managers seek to allocate country weights generally in accordance with the EAFE Index, but deviations from the EAFE Index country weightings may occur. S ector and industry allocations. The portfolio managers group stocks into micro-universes of similar companies within each country to facilitate comparisons. The portfolio managers use the sector allocations of the EAFE Index as a guide, but allocations may differ from those of the EAFE Index. The funds stock selection process is designed to produce a diversified portfolio that, relative to the EAFE Index, has a below-average price/earnings ratio and an above-average earnings growth trend. While the EAFE Index excludes stocks of companies located in Canada or emerging markets, the fund may invest in such stocks. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset or currency, to increase returns, to manage currency risk, or as part of a hedging strategy. The funds investment adviser is The Boston Company Asset Management, LLC, an affiliate of Dreyfus. ***** 2 International Stock Fund The fund seeks long-term total return. The funds investment objective is a fundamental policy which cannot be changed without the approval of a majority of the funds outstanding voting shares. To pursue its goal, the fund normally invests at least 80% of its assets in stocks. The fund normally invests primarily in foreign companies located in the developed markets, such as Canada, Japan, Australia, Hong Kong and Western Europe. The fund ordinarily invests in at least three foreign countries, and, at times, may invest a substantial portion of its assets in a single foreign country. Although the funds investments will be focused among the major developed markets of the world, excluding the United States, the fund may invest up to 20% of its assets in emerging markets. The fund may invest in the securities of companies of any market capitalization. The funds stock investments may include common stocks, preferred stocks, convertible securities and warrants. Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. Walter Scott & Partners Limited (WSPL), the funds sub-investment adviser, seeks investment opportunities in companies with fundamental strengths that indicate the potential for sustainable growth. WSPL focuses on individual stock selection, building the funds portfolio from the bottom up through extensive fundamental research. The investment process begins with the screening of reported company financials. Companies that meet certain broad absolute and trend criteria are candidates for more detailed financial analysis. For these companies, WSPL restates the companys income statement, flow of funds, and balance sheet to a cash basis. This analysis assists WSPL in identifying the nature of operating margin and value added, the variables contributing to value added, the operating efficiencies, the working capital management, the profitability and the financing model of the company. If a company passes WSPLs more stringent financial criteria, WSPL then conducts a detailed investigation of the companys products, cost and pricing, competition and industry position and outlook. WSPL may visit companies that meet its collective criteria with a view to understanding whether the company has the ability to generate sustained growth in the future. WSPL uses various valuation measures, including price-to-earnings ratio versus growth rate, price-to-cash and price-to-book. The funds portfolio managers then select those stocks that meet WSPLs criteria where the expected growth rate is available at reasonable valuations. Geographic and sector allocations are results of, not part of, the investment process. WSPL does not use benchmark indices as a tool for active portfolio management. Traditional benchmark indices, however, may be helpful in measuring investment returns, and the funds investment returns generally will be compared to those of the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE ® ) Index. While the EAFE Index excludes stocks of companies located in Canada or emerging markets, the fund may invest in such stocks. WSPL believes that a patient investment approach is necessary to give the companies in which the fund invests an opportunity to realize their growth potential. Accordingly, it is expected that the fund typically will maintain a low annual portfolio turnover rate. WSPL typically sells a stock when it no longer possesses the characteristics that caused its purchase. A stock may be a sell candidate when its valuation reaches or exceeds its calculated fair value, or there are deteriorating fundamentals. WSPL may reduce the weighting of a stock held by the fund if it becomes over-weighted as determined by WSPL. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy. The currency exposure of the funds portfolio may be substantially 3 un-hedged to the U.S. dollar, but, at times, WSPL may seek to manage currency risk by hedging a portion of the funds currency exposure to the U.S. dollar. The funds investment adviser is Dreyfus. Dreyfus has engaged its affiliate, WSPL, as the funds sub-investment adviser to provide day-to-day management of the funds investments. ***** Dreyfus International Value Fund The fund seeks long-term capital growth. The funds investment objective is a fundamental policy which cannot be changed without the approval of a majority of the funds outstanding voting shares. To pursue its goal, the fund normally invests at least 80% of its assets in stocks. The fund ordinarily invests most of its assets in securities of foreign issuers which Dreyfus considers to be value companies. The fund typically invests in companies in at least ten foreign countries, and limits its investments in any single company to no more than 5% of its assets at the time of purchase. The funds stock investments may include common stocks, preferred stocks and convertible securities, including those purchased in initial public offerings (IPOs) or shortly thereafter. The funds investment approach is value oriented and research driven. In selecting stocks, the funds portfolio manager identifies potential investments through extensive quantitative and fundamental research. Emphasizing individual stock selection rather than economic and industry trends, the fund focuses on three key factors: value, or how a stock is valued relative to its intrinsic worth based on traditional value measures business health, or overall efficiency and profitability as measured by return on assets and return on equity business momentum, or the presence of a catalyst (such as a corporate restructuring, change in management or spin-off) that will trigger a price increase near term to midterm The fund typically sells a stock when it is no longer considered a value stock, appears less likely to benefit from the current market and economic environment, shows deteriorating fundamentals or declining momentum, or falls short of the portfolio managers expectations. The funds performance benchmark index is the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE ® ) Index. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset or currency, to increase returns, to manage currency risk, or as part of a hedging strategy. The fund also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. The funds investment adviser is Dreyfus. ***** Dreyfus/Newton International Equity Fund The fund seeks long-term growth of capital. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. To pursue its goal, the fund normally invests at least 80% of its assets in common stocks or securities convertible into common stocks (such as convertible preferred stocks, warrants and convertible bonds) of foreign companies and depositary receipts evidencing ownership in such securities. At least 75% of the funds net assets will be invested in countries represented in the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far 4 East (EAFE ® ) Index. The fund may invest up to 25% of its assets in stocks of companies located in countries (other than the United States) not represented in the EAFE Index, including up to 20% in emerging market countries. The funds investment adviser is Dreyfus. Dreyfus has engaged its affiliate, Newton Capital Management Ltd. (Newton), as the funds sub-investment adviser to provide day to day management of the funds investments. Newton is an active investment manager that selects stocks within a global framework. The core of Newtons investment philosophy is the belief that no company, market or economy can be considered in isolation; each must be understood within a global context. Newton believes that a global comparison of companies is the most effective method of stock analysis, and Newtons global analysts research investment opportunities by global sector rather than by region. Idea generation The process of identifying investment ideas begins by identifying a core list of investment themes. These themes are based primarily on observable economic, industrial, or social trends, typically though not exclusively global, that Newton believes will positively affect certain sectors or industries and cause stocks within these sectors or industries to outperform others. Such themes may include: key trends in economic variables, such as a countrys gross domestic product, inflation and interest rates; demographic or social trends and their effects on companies, countries, markets and industries; investment themes, such as the expected impact of technology and globalization on industries and brands; governmental policy; relative valuations of equities, bonds and cash investments; and long-term trends in currency movements. Newton then identifies specific companies, through fundamental global sector and stock research, using investment themes to help focus the search on areas where the thematic and strategic research indicates superior returns are likely to be achieved. Research-led Newton conducts fundamental analysis of investment opportunities on a global basis and uses cross comparisons of companies all over the world to identify securities Newton believes will outperform globally. In conducting its fundamental analysis, Newtons analysts search for attractively priced companies with good products and strong management that they perceive to possess a sustainable competitive advantage. Newton conducts an initial screening of the universe of stocks by reviewing, among other factors, a companys price-to-earnings ratios, positive earnings momentum, earnings per share growth expectations, and earnings stability. Newton also utilizes a variety of valuation techniques, which include earnings, asset value, cash flow and cost of capital measurements, in conducting its fundamental analysis. Newton will generally sell a companys stock when it believes the themes or strategies leading to the stocks purchase change or have run their course or when Newton believes the companys prospects have changed adversely or the stock is fully valued by the market. 5 Team-based Newtons culture encourages all investment professionals to contribute to the data as they observe trends they believe will have an influence on global markets. The close interaction among Newtons global sector analysts, regional specialists and global portfolio managers is designed to capture their best ideas and to reflect them effectively and consistently for the funds portfolio. ***** Emerging Markets Opportunity Fund The fund seeks long-term capital appreciation. The funds investment objective is a fundamental policy which cannot be changed without the approval of a majority of the funds outstanding voting shares. To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of companies organized, or with a majority of assets or operations, in emerging market countries. Normally, the fund will invest in at least ten emerging market countries. The fund may invest in the stocks of companies of any size. The funds stock investments may include common stocks, preferred stocks, convertible securities and warrants, including those purchased in initial public offerings (IPOs) or shortly thereafter. The portfolio managers begin the investment process by emphasizing a top-down investment approach to allocate the funds assets among emerging market countries. The portfolio managers use a quantitative model that incorporates valuation, currency, momentum, growth, interest rate and risk factors to rank emerging market countries and suggest country allocation weights versus the Morgan Stanley Capital International (MSCI) Emerging Markets Index, the funds performance benchmark. The portfolio managers then evaluate the models rankings and suggested country allocations by assessing certain qualitative factors, such as political and economic developments, and market factors, such as liquidity. The portfolio managers typically will overweight the funds investment in emerging market countries identified by the model as attractive, and underweight those countries identified as unattractive, with any adjustments resulting from the qualitative assessment being primarily in the magnitude of the position with limitations on the direction (i.e., from overweight to neutral, not all the way to underweight). To select individual stocks within emerging market countries, the portfolio managers use a bottom-up investment approach, focusing on fundamental analysis and assessments of company management, product line and competitive position to rank individual stocks. The portfolio managers typically overweight the stocks of companies considered to be attractive, and underweight those stocks considered to be unattractive, from an investment perspective. The portfolio managers also assess and manage the overall risk profile of the funds portfolio. The currency exposure of the funds portfolio typically is un-hedged to the U.S. dollar, since currency is an implicit part of the country allocation and stock selection process. The fund typically sells a stock when its ranking is downgraded, when it significantly underperforms the local country index or falls short of the portfolio managers expectations, or to underweight exposure to a particular market. The fund may, but is not required to, use derivatives, such as futures, options, forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns, to manage market and/or interest rate risk, or as part of a hedging strategy. The fund also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. The funds investment adviser is Dreyfus. ***** 6 Dreyfus International Small Cap Fund The fund seeks long-term growth of capital. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of companies that are located in foreign countries represented in the S&P Developed EX U.S. Small Cap Index (S&P Smallcap Ex-U.S. Index). The funds equity investments may include common stocks, preferred stocks and convertible securities, including those purchased in initial public offerings (IPOs) or shortly thereafter. The fund also may invest up to 20% of its net assets in high grade fixed-income securities (i.e., rated A or better or the unrated equivalent) of any maturity or duration. The fund normally invests at least 80% of its assets in those companies which, at the time of purchase, have total market capitalizations that fall in the range of the capitalizations of the companies that comprise the S&P Small Cap Ex-U.S. Index. The S&P Small Cap Ex-U.S. Index represents, on a country-by-country basis, the small-capitalization component of the S&P Global Broad market Index, which is a comprehensive float-weighted index of companies in developed countries (excluding the U.S.) with market capitalizations of at least U.S. $100 million. The S&P Small Cap Ex-U.S. Index is made up of those companies representing the lowest 20% of each countrys total available market capitalization. The fund intends to invest in a broad range of (and in any case at least five different) countries. The fund is not required to invest in every country represented in, or to match the country weightings of, the S&P Small Cap Ex-U.S. Index. The fund may invest up to 25% of its assets in securities of issuers located in emerging market countries, but no more than 5% of its assets may be invested in issuers located in any one emerging market country. The fund invests in stocks that appear to be undervalued (as measured by their price/earnings ratios) and that may have value and/or growth characteristics. The portfolio managers employ a bottom-up investment approach which emphasizes individual stock selection. Stock selection. The portfolio managers use proprietary quantitative models and traditional qualitative analysis to identify attractive stocks with low relative price multiples and positive trends in earnings forecasts. Country allocations. The portfolio managers seek to allocate country weights generally in accordance with the S&P Small Cap Ex-U.S. Index, but deviations from the S&P Small Cap Ex-U.S. Index country weightings may occur. Sector and industry allocations. The portfolio managers group stocks into micro-universes of similar companies within each country to facilitate comparisons. The portfolio managers use the sector allocations of the S&P Small Cap Ex-U.S. Index as a guide, but allocations may differ from those of the Index. The funds stock selection process is designed to produce a diversified portfolio that, relative to the S&P Small Cap Ex-U.S. Index, has a below-average price/earnings ratio and an above-average earnings growth trend. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset or currency, to increase returns, to manage currency risk or as part of a hedging strategy. The funds investment adviser is The Boston Company Asset Management, LLC, an affiliate of Dreyfus. ***** 7 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. An investment in the fund is subject to the following principal risks: Allocation risk. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus investment committee to allocate effectively the funds assets among the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the funds investment goal. The underlying funds may not achieve there investment objectives, and their performance may be lower than that of the overall performance of the international asset class. Conflicts of interest risk. The funds investment adviser, Dreyfus, or its affiliates serve as investment adviser to the underlying funds. The interests of the fund on the one hand, and those of an underlying fund on the other, will not always be the same. Therefore, conflicts may arise as the investment adviser fulfills its fiduciary duty to the fund and the underlying funds. In addition, the Dreyfus investment committee recommends asset allocations among the underlying funds, each of which pays advisory fees at different rates to Dreyfus or its affiliates. These situations are considered by the funds Board when it reviews the asset allocations for the fund. The fund invest in shares of the Underlying Funds and thus is subject to the same principal risks as the underlying funds, which are described below. For more information regarding these risks, see the prospectus for the specific underlying fund. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. 8 Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Small and midsize company risk. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments, including special situations, are made in anticipation of future products and services or events whose delay or cancellation could cause the stock price to drop. Value stock risk. Value stocks involve the risk that they may never reach what the portfolio manager(s) believes is their full market value, either because the market fails to recognize the stocks intrinsic worth or the portfolio manager(s) misgauged that worth. They also may decline in price, even though in theory they are already undervalued.
